Exhibit 10.3

PREPARED, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, CA 90071

Attention: Jennifer Hildebrandt, Esq.

 

 

LINE OF CREDIT DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT
AND FIXTURE FILING

by and among

ERICKSON AIR-CRANE INCORPORATED, “Grantor”

CHICAGO TITLE INSURANCE COMPANY, “Trustee”

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

2450 Colorado Avenue, Suite 3000 West

Santa Monica, California 90404

in its capacity as agent, “Beneficiary”

Dated as of June 14, 2013

 

Location:    3100 Willow Springs Road, Central Point, OR 97502    1993 Kirtland
Road, Central Point, OR 97502 Municipality:    Central Point County:    Jackson
County State:    Oregon

ORS 86.155 STATEMENTS:

Maximum Principal Amount to be Advanced Pursuant to the Credit Agreement:
$125,000,000

Maturity Date of the Credit Agreement

(exclusive of any option to renew or extend): May 2, 2018

NOTICE TO RECORDER: THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER THE OREGON
UNIFORM COMMERCIAL CODE, ORS § 79.0502(3).

Tax Account Numbers for the property subject to the lien of this Deed of Trust
are: 1-018858-2, 3-014105-1 and 1-079606-6



--------------------------------------------------------------------------------

LINE OF CREDIT DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT, AND FIXTURE FILING

THIS LINE OF CREDIT DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT AND FIXTURE FILING (this “Deed of Trust”) is dated as of June 14,
2013, by and among ERICKSON AIR-CRANE INCORPORATED, a Delaware corporation
(“Grantor”), whose address is 5550 S.W. Macadam Avenue, Suite 200, Portland,
Oregon 97239, CHICAGO TITLE INSURANCE COMPANY (“Trustee”), with an address at
1211 SW Fifth Avenue, Suite 2130, Portland, Oregon 97204 and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, in its capacity as
administrative agent for the Lender Group (as such term is defined in the
hereinafter defined Credit Agreement) (in such capacity, “Agent”) pursuant to
the Credit Agreement, whose address is 2450 Colorado Avenue, Suite 3000 West,
Santa Monica, California 90404 (Agent, together with its successors and assigns
in such capacity, is referred to herein as “Beneficiary”).

RECITALS:

WHEREAS, Grantor is the fee owner of the real property and improvements
described in Exhibit A attached hereto.

WHEREAS, pursuant to that certain Credit Agreement dated as of May 2, 2013, as
amended by that certain Amendment Number One to Credit Agreement, Amendment
Number One to Guaranty and Security Agreement, and Waiver dated as of even date
herewith (as amended, and as may otherwise be amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”) by and among
Grantor, Evergreen Helicopters, Inc., an Oregon corporation (together with
Grantor, referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as “Borrowers”), the
lenders party thereto as “Lenders” (each of such Lenders, together with its
successors and assigns, is referred to hereinafter as a “Lender”), Agent, and
Wells Fargo, as lead arranger, book runner, syndication agent, and documentation
agent, the Lender Group has agreed to make certain financial accommodations
available to Borrowers from time to time pursuant to the terms and conditions
thereof; and

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group in
connection with the transactions contemplated by the Credit Agreement and this
Deed of Trust;

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrowers as provided for in the Credit Agreement and the
other Loan Documents, Grantor has agreed to grant to Agent, for the benefit of
the Lender Group, a continuing security interest in and to the Trust Property
(as such term is defined below) in order to secure the prompt and complete
payment, observance and performance of, among other things, the Secured
Obligations (as such term is defined below); and



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All initially capitalized terms used herein (including
in the preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto). Any
terms (whether capitalized or lower case) used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein or in the Credit Agreement; provided that to the
extent that the Code is used to define any term used herein and if such term is
defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

(a) “Event of Default” has the meaning specified therefor in Article 4 hereof.

(b) “Permitted Liens” has the meaning specified therefor in the Credit
Agreement, and shall include the items listed on Exhibit B attached hereto.

(c) “Secured Obligations” means each and all of the agreements, covenants,
conditions, warranties, representations and obligations of Borrowers under the
Credit Agreement, this Deed of Trust and the other Loan Documents, including,
but not limited to, the “Obligations”, as such term is defined in the Credit
Agreement (other than the Bank Product Obligations), and specifically including,
without limitation, (1) the repayment of all amounts outstanding from time to
time under the Credit Agreement or the other Loan Documents (other than the Bank
Product Agreements), including principal, interest (including any interest that
accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and all other amounts which may now or hereafter be
advanced as loans (including the Revolving Loans (inclusive of Protective
Advances and Swing Loans)), as other additional loan amounts or as additional
principal amounts under the Credit Agreement, with the principal amount thereof
not at any one time to exceed ONE HUNDRED TWENTY FIVE MILLION AND NO/100ths
DOLLARS ($125,000,000), with such indebtedness maturing on the Maturity Date,
unless sooner accelerated pursuant to the terms of the Credit Agreement, (2) the
full and prompt performance of any and all repayment, reimbursement, fee, and
indemnification obligations with respect to any Letters of Credit (irrespective
of whether contingent) in accordance with the Credit Agreement, (3) the payment
of all fees, costs, expenses, charges and indemnification obligations accrued,
incurred or arising in connection with any Loan Document pursuant to the terms
thereof, (4) the repayment of all future advances made under or pursuant to the
terms of the Credit Agreement up to an aggregate principal amount outstanding at
any one time not to exceed ONE HUNDRED TWENTY FIVE MILLION AND NO/100ths DOLLARS
($125,000,000), and (5) all other payment and performance obligations of
Borrowers arising under the Credit Agreement or any other Loan Document. This
Deed of Trust is not security or collateral for the Bank Product Obligations,
and the term Secured Obligations shall not be construed to include the Bank
Product Obligations. The Credit Agreement (A) contains a revolving credit
facility that permits Borrowers to borrow certain principal amounts, repay all
or a portion of such principal amounts, and reborrow the amounts previously paid
to Beneficiary for the benefit of the Lender Group, (B) allows for the funding
of additional amounts of the Revolving Loans (inclusive of Protective

 

2



--------------------------------------------------------------------------------

Advances and Swing Loans) to Borrowers, and (C) allows for the issuance from
time to time of Letters of Credit for the account of Borrowers, all upon
satisfaction of certain conditions stated in the Credit Agreement. This Deed of
Trust secures, without limitation, all advances and re-advances under the
revolving credit feature of the Credit Agreement, all future advances of any
other loan amounts under the Credit Agreement, and all reimbursement obligations
of Borrowers with respect to any Letters of Credit issued pursuant to the Credit
Agreement.

(d) “Trust Property”: All of Grantor’s right, title and interest in and to the
following, but expressly excluding any Excluded Assets (as such term is defined
in the Guaranty and Security Agreement dated as of May 2, 2013 among Grantor,
certain Subsidiaries of Grantor party thereto, and Agent (as amended, the
“Guaranty and Security Agreement”)): (1) the real property described in Exhibit
A attached hereto and incorporated herein by this reference, together with any
greater estate therein as hereafter may be acquired by Grantor (the “Land”),
(2) all improvements now owned or hereafter acquired by Grantor, now or at any
time situated, placed or constructed upon the Land (the “Improvements”; the Land
and Improvements are collectively referred to herein as the “Premises”), (3) all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Grantor and now or hereafter attached to or
installed in any of the Improvements or the Land, and water, gas, electrical,
telephone, storm and sanitary sewer facilities and all other utilities whether
or not situated in easements (the “Fixtures”), (4) all reserves, escrows or
impounds required under the Credit Agreement and all deposit accounts maintained
by Grantor with respect to the Trust Property (the “Deposit Accounts”), (5) all
existing and future leases, subleases, licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any Person a possessory interest in, or the right to use or
occupy, all or any part of the Trust Property, whether made before or after the
filing by or against Grantor of any petition for relief under the Bankruptcy
Code, together with any extension, renewal or replacement of the same and
together with all related security and other deposits (the “Leases”), (8) all of
the rents, additional rents, revenues, royalties, income, proceeds, profits,
early termination fees or payments, security and other types of deposits, and
other benefits paid or payable by parties to the Leases for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Trust Property or any part thereof, whether paid or accruing before
or after the filing by or against Grantor of any petition for relief in an
Insolvency Proceeding (the “Rents”), (9) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Trust Property (the “Property
Agreements”), (10) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (11) all property tax refunds, utility refunds and rebates, earned or
received at any time with respect to the Trust Property (the “Tax Refunds”),
(12) all accessions, replacements and substitutions for any of the foregoing and
all proceeds thereof (the “Proceeds”), (13) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Grantor (the “Insurance”), (14) any
awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to the Land, Improvements or Fixtures (the “Condemnation Awards”), (15) all of
Grantor’s rights to appear and defend any action or proceeding brought with
respect to the Trust Property and to commence any action or proceeding to
protect the interest of Grantor in the Trust Property,

 

3



--------------------------------------------------------------------------------

(16) all rights, powers, privileges, options and other benefits of Grantor as
lessor under the Leases, including, without limitation, the immediate and
continuing right to claim for, receive, collect and receive all Rents payable or
receivable under the Leases or pursuant thereto (and to apply the same to the
payment of the Secured Obligations), and to do all other things which Grantor or
any lessor is or may become entitled to do under the Leases and (17) any and all
after-acquired right, title or interest of Grantor in and to any property of the
types described in the preceding clauses as such relates to the Trust Property.
As used in this Deed of Trust, the term “Trust Property” shall mean all or,
where the context permits or requires, any portion of the above or any interest
therein. NOTWITHSTANDING THE FOREGOING, THE TERM “TRUST PROPERTY” SHALL EXCLUDE
ALL ITEMS OF PERSONAL PROPERTY IN WHICH BENEFICIARY HAS OBTAINED AND/OR
PERFECTED A SECURITY INTEREST UNDER SEPARATE INSTRUMENTS, INCLUDING, WITHOUT
LIMITATION, THE GUARANTY AND SECURITY AGREEMENT AND THE AIRCRAFT SECURITY
AGREEMENT.

ARTICLE 2

GRANT

Section 2.1 Grant. For and in consideration of all of the foregoing and other
good and valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, and in order to secure the full and timely payment and performance
of the Secured Obligations, Grantor GRANTS, BARGAINS, ASSIGNS, SELLS, WARRANTS
and CONVEYS, to Trustee the Trust Property, TO HAVE AND TO HOLD the Trust
Property and all parts, rights and appurtenances thereof to Trustee, in trust
for the benefit of Beneficiary (on behalf of itself and each other member of the
Lender Group), WITH POWER OF SALE and right of entry and possession, and Grantor
does hereby bind itself, its successors and assigns to WARRANT AND FOREVER
DEFEND the title to the Trust Property unto Trustee against every person
whomsoever lawfully claiming or to claim the same or any part thereof; provided,
however, that upon (a) the payment and performance in full of all Secured
Obligations (subject to the provisions of Section 9.7 hereof) and (b) the
expiration or termination of the Commitments, then the liens, security
interests, estates, and rights granted by this Deed of Trust shall automatically
terminate, otherwise same shall remain in full force and effect. Notwithstanding
anything to the contrary contained in the immediately preceding sentence or
elsewhere in this Deed of Trust, Grantor hereby agrees and acknowledges that the
Secured Obligations secured by this Deed of Trust include, among other things
(A) Revolving Loans, and (B) Letters of Credit that may be issued from time to
time, all upon satisfaction of certain conditions stated in the Credit
Agreement, and this Deed of Trust is intended to secure all advances and
re-advances under the revolving credit feature of the Credit Agreement, all
future advances of any other loan amounts under the Credit Agreement, and all
reimbursement obligations of Borrowers with respect to any Letters of Credit;
accordingly, this Deed of Trust shall not terminate by the full and complete
repayment of the Secured Obligations, so long as any Commitments are outstanding
or the Credit Agreement remains in force and effect.

TO HAVE AND TO HOLD the Trust Property, together with all and singular the
parts, rights, privileges, hereditaments, and appurtenances thereto in any ways
belonging or appertaining, to the use, benefit, and behoof of Trustee, its
successors and assigns, in trust for the benefit of Beneficiary, in fee simple
forever. THIS CONVEYANCE IS MADE UPON THE SPECIAL TRUST, that if Grantor shall
pay and perform the Secured Obligations in accordance with the terms of the
Credit Agreement and the other Loan Documents (subject to the provisions

 

4



--------------------------------------------------------------------------------

of Section 9.7 hereof) and the Commitments shall have expired or terminated,
then this conveyance shall be null and void and shall be released of record at
the request of Grantor in accordance with Section 9.7 hereof.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

Section 3.1 Title to Trust Property and Lien of this Instrument. Grantor
(a) (i) has good, marketable and indefeasible title to the Trust Property, in
fee simple, free and clear of any liens, claims or interests, except the
Permitted Liens and (b) has full power and lawful authority to encumber the
Trust Property in the manner and form set forth in this Deed of Trust. Subject
to the Permitted Liens, this Deed of Trust creates valid, enforceable first
priority liens and security interests against the Trust Property.

Section 3.2 Lien Status. Subject to the other provisions of the Loan Documents,
Grantor shall preserve and protect the lien and security interest status of this
Deed of Trust and the other Loan Documents. If any Lien, other than the
Permitted Liens, is asserted against the Trust Property, Grantor shall promptly
upon obtaining knowledge thereof, and at its expense, (a) give Beneficiary a
written notice of such Lien, and (b) pay the underlying claim in full or take
such other action so as to cause it to be released or contest the same in
compliance with the requirements of the Credit Agreement (including the
requirement of providing a bond or other security satisfactory to Beneficiary).

Section 3.3 Payment and Performance. Grantor shall pay and perform and/or cause
the other Borrowers to pay and perform the Secured Obligations when due under
the Loan Documents.

Section 3.4 Replacement of Fixtures. Grantor shall not, without the prior
written consent of Beneficiary, permit any material portion of the Fixtures to
be removed at any time from the Land or Improvements, unless the removed item is
removed temporarily for maintenance and repair or, if removed permanently, is
replaced by an article of equal or better suitability and value, owned by
Grantor subject to the liens and security interests of this Deed of Trust and
the other Loan Documents, and free and clear of any other lien or security
interest except for Permitted Liens or as may be permitted under the Credit
Agreement or first approved in writing by Beneficiary.

Section 3.5 Inspection. Without limitation on any of the rights of Beneficiary
under the Credit Agreement, Grantor shall permit Beneficiary and its agents,
representatives and employees to inspect the Trust Property and all books and
records of Grantor located thereon, and to conduct such environmental and
engineering studies as Beneficiary may require. Provided that no Event of
Default exists, all such inspection, testing and investigation shall be
conducted at reasonable times and upon reasonable prior notice to Grantor and
shall occur no more frequently than once per fiscal year. Beneficiary shall
restore the Trust Property to the condition it was in immediately prior to any
such testing and investigation.

 

5



--------------------------------------------------------------------------------

Section 3.6 Other Covenants. All of the covenants of Borrowers in the Credit
Agreement are incorporated herein by reference and, together with covenants in
this Article 3, shall, to the extent applicable, be covenants running with the
Land.

Section 3.7 Condemnation Awards and Insurance Proceeds.

(a) Condemnation Awards. Grantor, promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Trust Property or any
material portion thereof, will notify Beneficiary of the pendency of such
proceedings. Subject to, and except as otherwise permitted by the terms of the
Credit Agreement (including, without limitation, Section 2.4(e)(ii) thereof) and
the other Loan Documents, Grantor assigns all awards and compensation to which
it is entitled for any condemnation or other taking, or any purchase in lieu
thereof, to Beneficiary and authorizes Beneficiary to collect and receive such
awards and compensation and to give proper receipts and acquittances therefor.
Grantor hereby waives all rights to such awards and compensation collected or
received by Beneficiary as described in the foregoing sentence. Grantor, upon
request by Beneficiary, shall make, execute and deliver any and all instruments
requested for the purpose of confirming the assignment of the aforesaid awards
and compensation to Beneficiary free and clear of any liens, charges or
encumbrances of any kind or nature whatsoever.

(b) Insurance Proceeds. Subject to, and except as otherwise permitted by the
terms of the Credit Agreement (including, without limitation, Section 2.4(e)(ii)
thereof) and the other Loan Documents, Grantor assigns to Beneficiary all
proceeds of any insurance policies insuring against loss or damage to the Trust
Property and authorizes Beneficiary to collect and receive such proceeds and
authorizes and directs the issuer of each of such insurance policies to make
payment for all such losses directly to Beneficiary, instead of to Grantor and
Beneficiary jointly, as more specifically described in the Credit Agreement. In
the event that the issuer of such insurance policy fails to disburse directly or
solely to Beneficiary as required by the Credit Agreement but disburses instead
either solely to Grantor or to Grantor and Beneficiary, jointly, Grantor shall
immediately endorse and transfer such proceeds to Beneficiary if required by the
Credit Agreement. Upon Grantor’s failure to do so as required by the Credit
Agreement, Beneficiary may execute such endorsements or transfers from and in
the name of Grantor, and Grantor hereby irrevocably appoints Beneficiary as
Grantor’s agent and attorney-in-fact so to do.

Section 3.8 Costs of Defending and Upholding the Lien. If any action or
proceeding is commenced to which action or proceeding Trustee or Beneficiary is
made a party or in which it becomes necessary for Trustee or Beneficiary to
defend or uphold the lien of this Deed of Trust including any extensions,
renewals, amendments or modifications thereof, Grantor shall, on demand,
reimburse Trustee and Beneficiary for all expenses (including, without
limitation, reasonable attorneys’ fees) incurred by Trustee or Beneficiary in
any such action or proceeding and all such expenses shall be secured by this
Deed of Trust. In any action or proceeding to foreclose this Deed of Trust or to
recover or collect the Secured Obligations, the provisions of law relating to
the recovering of costs, disbursements and allowances shall prevail unaffected
by this covenant.

Section 3.9 TRANSFER OF THE SECURED PROPERTY. EXCEPT AS PERMITTED PURSUANT TO
THE TERMS OF THE CREDIT AGREEMENT OR THE

 

6



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENTS, GRANTOR SHALL NOT SELL, TRANSFER, PLEDGE, ENCUMBER, CREATE
A SECURITY INTEREST IN, GROUND LEASE, OR OTHERWISE HYPOTHECATE, ALL OR ANY
PORTION OF THE TRUST PROPERTY WITHOUT THE PRIOR WRITTEN CONSENT OF BENEFICIARY.
THE CONSENT BY BENEFICIARY TO ANY SALE, TRANSFER, PLEDGE, ENCUMBRANCE, CREATION
OF A SECURITY INTEREST IN, GROUND LEASE, OR OTHER HYPOTHECATION OF, ANY PORTION
OF THE TRUST PROPERTY SHALL NOT BE DEEMED TO CONSTITUTE A NOVATION OR A CONSENT
TO ANY FURTHER SALE, TRANSFER, PLEDGE, ENCUMBRANCE, CREATION OF A SECURITY
INTEREST IN, GROUND LEASE, OR OTHER HYPOTHECATION, OR TO WAIVE THE RIGHT OF
BENEFICIARY, AT ITS OPTION, TO DECLARE THE INDEBTEDNESS AND OTHER SECURED
OBLIGATIONS SECURED HEREBY IMMEDIATELY DUE AND PAYABLE, WITHOUT NOTICE TO
GRANTOR OR ANY OTHER PERSON OR ENTITY, UPON ANY SUCH SALE, TRANSFER, PLEDGE,
ENCUMBRANCE, CREATION OF A SECURITY INTEREST, GROUND LEASE, OR OTHER
HYPOTHECATION TO WHICH BENEFICIARY SHALL NOT HAVE CONSENTED.

Section 3.10 Security Deposits. To the extent required by law, or after an Event
of Default has occurred and during its continuance, if required by Beneficiary,
all security deposits of tenants of the Trust Property shall be treated as trust
funds not to be commingled with any other funds of Grantor. Within twenty
(20) days after request by Beneficiary during the continuance of an Event of
Default, Grantor shall furnish satisfactory evidence of compliance with this
Section 3.10, as necessary, together with a statement of all security deposits
deposited by the tenants and copies of all Leases not theretofore delivered to
Beneficiary, as requested thereby, certified by Grantor.

ARTICLE 4

DEFAULT

Section 4.1 Events of Default. The occurrence of any of the following events
shall constitute an event of default under this Deed of Trust (each an “Event of
Default”):

(a) an “Event of Default” (as such term is defined in the Credit Agreement)
shall have occurred;

(b) Grantor shall breach any covenant contained in Section 3.9 hereof; or

(c) Grantor shall breach any covenant (other than any covenant contained in
Section 3.9 hereof) set forth in this Deed of Trust and Grantor shall fail to
remedy such breach within thirty (30) days from written notice by Beneficiary
requesting Grantor to remedy same; provided, however, if such breach or failure
is non-monetary in nature and can be remedied, but not within the applicable
cure period, the same will not constitute an Event of Default so long as Grantor
diligently commences and prosecutes the cure and completes the cure within such
longer period of time as may be reasonably necessary for such cure but in no
event shall such cure period exceed ninety (90) days; provided further, however,
that if any breach of covenant occurring hereunder would also constitute a
breach of covenant under the Credit Agreement, Grantor shall be entitled only to
such notice and cure period as provided in the Credit Agreement with respect to
such breach of covenant, if any, and this section shall not operate to extend
any such notice and cure period under the Credit Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

REMEDIES AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuation of an
Event of Default, Beneficiary may, at Beneficiary’s election and by or through
Trustee or otherwise, exercise any or all of the following rights, remedies and
recourses:

(a) To the extent permitted under and subject to the terms of the Credit
Agreement, declare the Secured Obligations to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.

(b) Notify all tenants of the Premises and all others obligated on Leases of any
part of the Premises that all rents and other sums owing on Leases have been
assigned to Beneficiary and are to be paid directly to Beneficiary, and to
enforce payment of all obligations owing on Leases, by suit, ejectment,
cancellation, releasing, reletting or otherwise, whether or not Beneficiary has
taken possession of the Premises, and to exercise whatever rights and remedies
Beneficiary may have under any assignment of rents and leases.

(c) As and to the extent permitted by law, enter the Trust Property, either
personally or by its agents, nominees or attorneys, and take exclusive
possession thereof and thereupon, Beneficiary may (i) use, operate, manage,
control, insure, maintain, repair, restore and otherwise deal with all and every
part of the Premises and conduct business thereat; (ii) complete any
construction on the Premises in such manner and form as Beneficiary deems
advisable in the reasonable exercise of its judgment; (iii) exercise all rights
and power of Grantor with respect to the Premises, whether in the name of
Grantor, or otherwise, including, without limitation, the right to make, cancel,
enforce or modify Leases, obtain and evict tenants, and demand, sue for, collect
and receive all earnings, revenues, rents, issues, profits and other income of
the Premises and every part thereof, which rights shall not be in limitation of
Beneficiary’s rights under any assignment of rents and leases securing the
Secured Obligations; and (iv) pursuant to the provisions of the Credit
Agreement, apply the receipts from the Premises to the payment of the Secured
Obligations, after deducting therefrom all expenses (including attorneys’ fees)
incurred in connection with the aforesaid operations and all amounts necessary
to pay the taxes, assessments, insurance and other charges in connection with
the Trust Property, as well as just and reasonable compensation for the services
of Beneficiary, its counsel, agents and employees.

(d) Hold, lease, develop, manage, operate or otherwise use the Trust Property
upon such terms and conditions as Beneficiary may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Beneficiary deems necessary or
desirable), and apply all Rents and other amounts collected by Trustee in
connection therewith in accordance with the provisions of Section 5.7 hereof.

 

8



--------------------------------------------------------------------------------

(e) Require Grantor to assemble any collateral under the Code and make it
available to Beneficiary, at Grantor’s sole risk and expense, at a reasonable
place or places to be designated by Beneficiary, in its sole discretion.

(f) Institute proceedings for the complete foreclosure of this Deed of Trust,
either by judicial action or by power of sale which is hereby conferred, in
which case the Trust Property may be sold for cash or credit in accordance with
applicable law in one or more parcels as Beneficiary may determine. Except as
otherwise required by applicable law, with respect to any notices required or
permitted under the Code, Grantor agrees that ten (10) days’ prior written
notice shall be deemed commercially reasonable. At any such sale by virtue of
any judicial proceedings, power of sale, or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, Grantor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Grantor, and against all other Persons
claiming or to claim the property sold or any part thereof, by, through or under
Grantor. Beneficiary or any of the Lenders may be a purchaser at such sale. If
Beneficiary is the highest bidder, Beneficiary may credit the portion of the
purchase price that would be distributed to Beneficiary (on behalf of the Lender
Group) against the Secured Obligations in lieu of paying cash. In the event this
Deed of Trust is foreclosed by judicial action, appraisement and valuation of
the Trust Property is waived. In the event of any sale made under or by virtue
of this Article 5 (whether made by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale) all of the Secured Obligations, if
not previously due and payable, immediately thereupon shall become due and
payable. The failure to make any such tenants of the Premises party to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted to be by Grantor, a defense to any proceedings instituted by
Beneficiary to collect the sums secured hereby.

(g) With or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Deed of Trust for the portion of the Secured Obligations
then due and payable (if Beneficiary shall have elected not to declare all of
the Secured Obligations to be immediately due and owing), subject to the
continuing lien of this Deed of Trust for the balance of the Secured Obligations
not then due; or (1) as and to the extent permitted by law, sell for cash or
upon credit the Trust Property or any part thereof and all estate, claim,
demand, right, title and interest of Grantor therein, pursuant to power of sale
or otherwise, at one or more sales, as an entity or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law, and in the event of a sale, by foreclosure or otherwise, of
less than all of the Trust Property, this Deed of Trust shall continue as a lien
on the remaining portion of the Trust Property; or (2) institute an action, suit
or proceeding in equity for the specific performance of any covenant, condition
or agreement contained herein or in any Loan Document; or (3) to the extent
permitted by applicable law, recover judgment on the Credit Agreement either
before, during or after any proceedings for the enforcement of this Deed of
Trust.

(h) Make application to a court of competent jurisdiction for, and obtain from
such court as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Trust Property for the repayment of the Secured
Obligations, the appointment of a receiver of the Trust Property, and Grantor
irrevocably consents to such appointment. Any such

 

9



--------------------------------------------------------------------------------

receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Trust Property upon such terms as may be approved by the court, and shall apply
such Rents in accordance with the provisions of Section 5.7 hereof.

(i) Exercise all other rights, remedies and recourses granted under the Loan
Documents or otherwise available at law or in equity.

Section 5.2 Separate Sales. To the extent permissible under applicable law, the
Trust Property may be sold in one or more parcels and in such manner and order
as Trustee in its sole discretion may elect; the right of sale arising out of
any Event of Default shall not be exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary and
Trustee shall have all rights, remedies and recourses granted in the Loan
Documents and available at law or equity (including the Code), which rights
(a) shall be cumulated and concurrent, (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under the Loan
Documents, or against the Trust Property, or against any one or more of them, at
the sole discretion of Beneficiary or Trustee, as the case may be, (c) may be
exercised as often as occasion therefor shall arise, and the exercise or failure
to exercise any of them shall not be construed as a waiver or release thereof or
of any other right, remedy or recourse, and (d) are intended to be, and shall
be, nonexclusive. No action by Beneficiary or Trustee in the enforcement of any
rights, remedies or recourses under the Loan Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.

Section 5.4 Release of and Resort to Collateral. Beneficiary may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Trust Property, any part of
the Trust Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Loan Documents or their status as a first and prior lien and
security interest in and to the Trust Property. For payment of or performance of
the Secured Obligations, Beneficiary may resort to any other security in such
order and manner as Beneficiary may elect.

Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Trust Property from attachment, levy or sale on execution or
providing for any stay of execution, exemption from civil process, redemption or
extension of time for payment, (b) except as required by the Loan Documents, all
notices of any Event of Default or of any election by Trustee or Beneficiary to
exercise or the actual exercise of any right, remedy or recourse provided for
under the Loan Documents, and (c) any right to a marshalling of assets or a sale
in inverse order of alienation.

Section 5.6 Discontinuance of Proceedings. If Beneficiary or Trustee shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Beneficiary or Trustee, as the case may be, shall have the unqualified
right to do so and, in such an event, Grantor, Beneficiary and Trustee shall be
restored to their former positions with respect to the Secured Obligations, the

 

10



--------------------------------------------------------------------------------

Loan Documents, the Trust Property and otherwise, and the rights, remedies,
recourses and powers of Beneficiary and Trustee shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Beneficiary or Trustee thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

Section 5.7 Application of Proceeds. The proceeds of any sale made under or by
virtue of this Article 5, together with any Rents and other amounts generated by
the holding, leasing, management, operation or other use of the Trust Property,
shall be applied by Beneficiary or Trustee (or the receiver, if one is
appointed) in the following order unless otherwise required by applicable law:

(a) to the payment of the costs and expenses of taking possession of the Trust
Property and of holding, using, leasing, repairing, improving and selling the
same, including, without limitation (1) trustee’s and receiver’s fees and
expenses, including the repayment of the amounts evidenced by any receiver’s
certificates, (2) court costs, (3) attorneys’ and accountants’ fees and
expenses, and (4) costs of advertisement;

(b) to the payment and performance of the Secured Obligations in such manner and
order of preference as set forth in the Credit Agreement; and

(c) the balance, if any, to the payment of the Persons legally entitled thereto.

Section 5.8 Occupancy After Foreclosure. Except as otherwise required by
applicable law, any sale of the Trust Property or any part thereof in accordance
with Section 5.1(f) or Section 5.1(g) hereof will divest all right, title and
interest of Grantor in and to the property sold. Subject to applicable law, any
purchaser at a foreclosure sale will receive immediate possession of the
property purchased. If Grantor retains possession of such property or any part
thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) If any Event of Default has occurred and is continuing, Beneficiary shall
have the right, but not the obligation, to cure such Event of Default in the
name and on behalf of Grantor. All sums advanced and expenses incurred at any
time by Beneficiary under this Section 5.9, or otherwise under this Deed of
Trust or any of the other Loan Documents or applicable law, shall bear interest
from the date that such sum is advanced or expense incurred, to and including
the date of reimbursement, computed at the rate or rates at which interest is
then computed on the Secured Obligations pursuant to Section 2.6(c)(i) of the
Credit Agreement, and all such sums, together with interest thereon, shall be
secured by this Deed of Trust.

(b) Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Secured

 

11



--------------------------------------------------------------------------------

Obligations or any claim under this Deed of Trust and the other Loan Documents,
and for the curing thereof, or for defending or asserting the rights and claims
of Beneficiary in respect thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5 (other than pursuant to Section 5.1(c) hereof),
the assignment of the Rents and Leases under Article 6, the security interests
under Article 7, nor any other remedies afforded to Beneficiary under the Loan
Documents, at law or in equity shall cause Beneficiary or Trustee to be deemed
or construed to be a mortgagee in possession of the Trust Property, to obligate
Beneficiary or Trustee to lease the Trust Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise.

Section 5.11 WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS DEED OF TRUST,
GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF BENEFICIARY TO ACCELERATE THE
INDEBTEDNESS EVIDENCED BY THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT; (B) TO THE EXTENT ALLOWED BY APPLICABLE LAW,
WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE UNDER THE CONSTITUTION OF THE
UNITED STATES, THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL
STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL
HEARING PRIOR TO THE EXERCISE BY BENEFICIARY OF ANY RIGHT OR REMEDY HEREIN
PROVIDED TO BENEFICIARY; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED OF
TRUST AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS
CONSULTED WITH LEGAL COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED OF
TRUST; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR
HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A
BARGAINED FOR LOAN TRANSACTION.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Grantor in Section 2.1 of this Deed of Trust, Grantor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Trustee (for the
benefit of Beneficiary) and to Beneficiary all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Event of Default shall have occurred and be continuing and to the extent
not prohibited by the Credit Agreement, Grantor shall have a revocable license
from Trustee and Beneficiary to exercise all rights extended to the landlord
under the Leases, including the right to receive and collect all Rents and to
hold the Rents in trust for use in the payment and performance of the Secured
Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings

 

12



--------------------------------------------------------------------------------

have commenced, and without regard to waste, adequacy of security for the
Secured Obligations or solvency of Grantor, the license herein granted shall
automatically expire and terminate, without notice by Trustee or Beneficiary
(any such notice being hereby expressly waived by Grantor).

Section 6.2 Perfection Upon Recordation. Grantor acknowledges that Beneficiary
and Trustee have taken all actions necessary to obtain, and that upon
recordation of this Deed of Trust Beneficiary and Trustee shall have, to the
extent permitted under applicable law, a valid and fully perfected, first
priority, present assignment of the Rents arising out of the Leases and all
security for such Leases, subject only to the Permitted Liens. Grantor
acknowledges and agrees that upon recordation of this Deed of Trust Trustee’s
and Beneficiary’s interest in the Rents shall be deemed to be fully perfected,
“choate” and enforced as to Grantor and all third parties, including, without
limitation, any subsequently appointed trustee in any case under the Bankruptcy
Code, without the necessity of commencing a foreclosure action with respect to
this Deed of Trust, making formal demand for the Rents, obtaining the
appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Grantor, Trustee and Beneficiary agree
that (a) this Deed of Trust shall constitute a “security agreement” for purposes
of Section 552(b) of the Bankruptcy Code, (b) the security interest created by
this Deed of Trust extends to property of Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

Section 6.4 No Merger of Estates. So long as part of the Secured Obligations
secured hereby remains unpaid and undischarged, the fee and leasehold estates to
the Trust Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Grantor, Beneficiary, any
tenant or any third party by purchase or otherwise.

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Deed of Trust constitutes a “security
agreement” on personal property within the meaning of the Code and other
applicable law and with respect to the Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation
Awards. To this end, Grantor grants to Beneficiary, for the benefit of each
member of the Lender Group, a first and prior security interest in the Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance and Condemnation Awards, in each case to the extent constituting Trust
Property, and all other Trust Property which is personal property (other than
any Excluded Assets) to secure the payment and performance of the Secured
Obligations, and agrees that Beneficiary shall have all the rights and remedies
of a secured party under the Code with respect to such property. Any notice of
sale, disposition or other intended action by Beneficiary with respect to such
Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards sent to Grantor at least ten
(10) days prior to any action under the Code shall constitute reasonable notice
to Grantor. NOTWITHSTANDING THE FOREGOING, THE

 

13



--------------------------------------------------------------------------------

TERM “TRUST PROPERTY” SHALL EXCLUDE ALL ITEMS OF PERSONAL PROPERTY IN WHICH
BENEFICIARY HAS OBTAINED AND/OR PERFECTED A SECURITY INTEREST UNDER SEPARATE
INSTRUMENTS, INCLUDING, WITHOUT LIMITATION, THE GUARANTY AND SECURITY AGREEMENT
AND THE AIRCRAFT SECURITY AGREEMENT.

Section 7.2 Financing Statements. Grantor shall execute (as necessary) and
deliver to Beneficiary, in form and substance satisfactory to Beneficiary, such
financing statements and such further assurances as Beneficiary may, from time
to time, reasonably consider necessary and request from Grantor to create,
perfect and preserve Beneficiary’s security interest hereunder and Beneficiary
may cause such statements and assurances to be recorded and filed, at such times
and places as may be required or permitted by law to so create, perfect and
preserve such security interest. Grantor’s state of organization is the State of
Delaware.

Section 7.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the Code against all of the Trust Property which is
or is to become fixtures, and to the extent permitted under applicable law, the
filing hereof in the real estate records of the county in which such Trust
Property is located, shall also operate from the time of filing as a fixture
filing with respect to such Trust Property, and the following information is
applicable for the purpose of such fixture filing, to wit:

 

Name and Address of the Debtor:    Name and Address of the secured party:

Grantor having the address described in the Preamble hereof.

 

Grantor is a corporation organized under the laws of the State of Delaware whose
Organization Number is DE3330188 and whose Taxpayer Identification Number is
93-1307561

   Beneficiary having the address described in the Preamble hereof, from which
address information concerning the security interest may be obtained.

 

This Financing Statement covers the following types or items of property:

 

The Trust Property.

 

This instrument covers goods or items of personal property (other than Excluded
Assets) which are or are to become fixtures upon the property.

 

The name of the record owner of the Premises on which such fixtures are or are
to be located is Grantor.

In addition, Grantor authorizes Beneficiary at any time and from time to time to
file, transmit, or communicate, as applicable, appropriate financing statements,
amendments and continuation statements as may be required by law in order to
establish, preserve and protect the liens and security interests intended to be
granted to Beneficiary pursuant to this Deed of Trust in the Trust Property.
Grantor also hereby ratifies any and all financing statements or amendments
previously filed by Agent in any jurisdiction.

 

14



--------------------------------------------------------------------------------

ARTICLE 8

CONCERNING THE TRUSTEE

Section 8.1 Certain Rights. With the approval of Beneficiary, Trustee shall have
the right to select, employ and consult with counsel. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by it hereunder, believed by it in good
faith to be genuine. Trustee shall be entitled to reimbursement for actual,
reasonable expenses incurred by it in the performance of its duties and to
reasonable compensation for Trustee’s services hereunder as shall be rendered.
GRANTOR SHALL, FROM TIME TO TIME, PAY THE COMPENSATION DUE TO TRUSTEE HEREUNDER
AND REIMBURSE TRUSTEE FOR, AND INDEMNIFY, DEFEND AND SAVE TRUSTEE HARMLESS
AGAINST, ALL LIABILITY AND REASONABLE EXPENSES WHICH MAY BE INCURRED BY IT IN
THE PERFORMANCE OF ITS DUTIES; however, Grantor shall not be liable under such
indemnification to the extent such liability or expenses result solely from
Trustee’s or Beneficiary’s gross negligence, willful misconduct or actions taken
in bad faith.

Section 8.2 Retention of Money. All monies received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by law), and Trustee shall be under no liability
for interest on any moneys received by him hereunder.

Section 8.3 Successor Trustees. If Trustee or any successor trustee (any such
successor to Trustee being hereinafter referred to as “Successor Trustee”) shall
die, resign or become disqualified from acting in the execution of this trust,
or Beneficiary shall desire to appoint a Successor Trustee, Beneficiary shall
have full power to appoint one or more Successor Trustees and, if preferred,
several Successor Trustees in succession who, if the appointment is recorded in
the mortgage records of the county in which this Deed of Trust is recorded,
shall succeed to all the estates, rights, powers and duties of Trustee. Such
appointment may be executed by any authorized agent of Beneficiary and as so
executed, such appointment shall be conclusively presumed to be executed with
authority, valid and sufficient, without further proof of any action.

Section 8.4 Perfection of Appointment. Should any deed, conveyance or instrument
of any nature be required from Grantor by any Successor Trustee to more fully
and certainly vest in and confirm to such Successor Trustee such estates,
rights, powers and duties, then, upon request by such Successor Trustee, all
such deeds, conveyances and instruments shall be made, executed, acknowledged
and delivered and shall be caused to be recorded and/or filed by Grantor.

Section 8.5 Trustee Liability. In no event or circumstance shall Trustee or any
Successor Trustee hereunder be personally liable under or as a result of this
Deed of Trust, either as a result of any action by Trustee (or any Successor
Trustee) in the exercise of the powers hereby granted or otherwise.

 

15



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.1 Notices. Any notice required or permitted to be given under this
Deed of Trust shall be given in accordance with Section 11 of the Credit
Agreement.

Section 9.2 Covenants Running with the Land. All of the Secured Obligations
contained in this Deed of Trust are intended by Grantor, Beneficiary and Trustee
to be, and shall be construed as, covenants running with the Trust Property. As
used herein, “Grantor” shall refer to the party named in the first paragraph of
this Deed of Trust and to any subsequent owner of all or any portion of the
Trust Property. All Persons who may have or acquire an interest in the Trust
Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Loan Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Beneficiary.

Section 9.3 Attorney-in-Fact. Grantor hereby irrevocably appoints Beneficiary
and its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest and with full power of substitution, (a) to execute and/or
record any notices of completion, cessation of labor or any other notices that
Beneficiary deems appropriate to protect Beneficiary’s interest, if Grantor
shall fail to do so within ten (10) days after written request by Beneficiary,
(b) upon the issuance of a deed pursuant to the foreclosure of this Deed of
Trust or the delivery of a deed in lieu of foreclosure, to execute all
instruments of assignment, conveyance or further assurance with respect to the
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance and Condemnation Awards constituting Trust Property in favor of the
grantee of any such deed and as may be necessary or desirable for such purpose,
(c) to prepare, execute and file or record financing statements, continuation
statements, applications for registration and like papers necessary to create,
perfect or preserve Beneficiary’s security interests and rights in or to any of
the Trust Property, and (d) while any Event of Default exists, to perform any
obligation of Grantor hereunder, however: (1) Beneficiary shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Beneficiary in such performance shall be added to and included in
the Secured Obligations and shall bear interest at the rate or rates at which
interest is then computed on the Secured Obligations; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section 9.3. Notwithstanding the foregoing,
Beneficiary shall be liable for its gross negligence, willful misconduct, and
bad faith in connection with exercising its rights hereunder.

Section 9.4 Successors and Assigns. This Deed of Trust shall be binding upon and
inure to the benefit of Beneficiary, the Lenders, Trustee and Grantor and their
respective successors and assigns. Grantor shall not, without the prior written
consent of Beneficiary, assign any rights, duties or obligations hereunder.

Section 9.5 No Waiver. Any failure by Beneficiary, the Lenders or Trustee to
insist upon strict performance of any of the terms, provisions or conditions of
the Loan Documents shall not be deemed to be a waiver of same, and Beneficiary,
the Lenders or Trustee shall have the right at any time to insist upon strict
performance of all such terms, provisions and conditions.

 

16



--------------------------------------------------------------------------------

Section 9.6 Credit Agreement. If any conflict or inconsistency exists between
this Deed of Trust and the Credit Agreement, the Credit Agreement shall govern.

Section 9.7 Release or Reconveyance. Upon (a) the payment and performance in
full of all of the Secured Obligations and the expiration or termination of the
Commitments, or (b) a sale or other disposition of the Trust Property permitted
by the Credit Agreement, then Beneficiary, at Grantor’s expense, shall release
the liens and security interests created by this Deed of Trust or reconvey the
Trust Property to Grantor or the Persons legally entitled thereto. Any reference
in this Deed of Trust to the payment, repayment, or satisfaction in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, in the case of contingent reimbursement obligations with
respect to Letters of Credit, providing Letter of Credit Collateralization) of
all monetary Secured Obligations other than unasserted contingent
indemnification Secured Obligations.

Section 9.8 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed of Trust
or the Secured Obligations secured hereby, or any agreement between Grantor and
Beneficiary or any rights or remedies of Beneficiary or Trustee.

Section 9.9 Applicable Law. This Deed of Trust shall be governed by and
construed under the laws of the state in which the Trust Property is located.

Section 9.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 9.11 Entire Agreement. THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS
EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN GRANTOR AND BENEFICIARY
AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF. ACCORDINGLY, THE LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Section 9.12 Beneficiary as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the Lender Group.
Agent shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Trust Property) in accordance with the terms of the Credit Agreement, any
related agency agreement among Agent and the Lender Group (collectively, as
amended, supplemented or otherwise modified or replaced from time to time, the
“Agency Documents”) and this Deed of Trust. Grantor and all other persons shall
be entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Agent, without inquiry into the existence of required consents or
approvals of the Lender Group therefor.

 

17



--------------------------------------------------------------------------------

(b) Beneficiary shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this Deed
of Trust. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Deed of Trust. Appointment of
a successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Deed of Trust. Upon the acceptance
of any appointment as Agent by a successor Agent under the Agency Documents,
that successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Beneficiary under this Deed of Trust, and the retiring or removed Agent shall
promptly (i) assign and transfer to such successor Agent all of its right, title
and interest in and to this Deed of Trust and the Trust Property, and
(ii) execute and deliver to such successor Agent such assignments and amendments
and take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Agent of the liens and security interests
created hereunder, whereupon such retiring or removed Agent shall be discharged
from its duties and obligations under this Deed of Trust. After any retiring or
removed Agent’s resignation or removal hereunder as Agent, the provisions of
this Deed of Trust and the Agency Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Deed of Trust while it was
the Agent hereunder.

(c) Each reference herein to any right granted to, benefit conferred upon or
power exercisable, exercised or action taken by the “Beneficiary” shall be
deemed to be a reference to or be deemed to have been so taken, as the case may
be, by Beneficiary in its capacity as Agent pursuant to the Credit Agreement for
the benefit of the Lender Group, all as more fully set forth in the Credit
Agreement.

Section 9.13 Modifications to Credit Agreement. This Deed of Trust will continue
to secure the Secured Obligations under the Credit Agreement, as the Credit
Agreement may in the future be amended, amended and restated, modified, assigned
or otherwise supplemented and in effect from time to time. In the event the
Credit Agreement is amended, modified or otherwise supplemented, there shall be
no need to amend, modify or otherwise supplement this Deed of Trust, unless
required by the laws of any State or Commonwealth in which portions of the Trust
Property are situated.

ARTICLE 10

LOCAL LAW PROVISIONS

Section 10.1 FORCED PLACE INSURANCE NOTICE. WARNING: UNLESS GRANTOR PROVIDES
BENEFICIARY WITH EVIDENCE OF THE INSURANCE COVERAGE AS REQUIRED BY THE CREDIT
AGREEMENT, THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT, BENEFICIARY MAY
PURCHASE INSURANCE AT GRANTOR’S EXPENSE TO PROTECT BENEFICIARY’S INTEREST. THIS
INSURANCE MAY, BUT NEED NOT, ALSO PROTECT GRANTOR’S INTEREST. IF THE TRUST
PROPERTY BECOMES DAMAGED, THE COVERAGE BENEFICIARY PURCHASES MAY NOT PAY ANY

 

18



--------------------------------------------------------------------------------

CLAIM GRANTOR MAKES OR ANY CLAIM MADE AGAINST GRANTOR. GRANTOR MAY LATER CANCEL
THIS COVERAGE BY PROVIDING EVIDENCE THAT GRANTOR HAS OBTAINED PROPERTY COVERAGE
ELSEWHERE.

GRANTOR IS RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY BENEFICIARY.
THE COST OF THIS INSURANCE MAY BE ADDED TO THE LOAN BALANCE. IF THIS COST IS
ADDED TO THE LOAN BALANCE, THE INTEREST RATE PAYABLE UNDER THE CREDIT AGREEMENT
WILL APPLY TO THE ADDED AMOUNT. THE EFFECTIVE DATE OF THE COVERAGE MAY BE THE
DATE GRANTOR’S PRIOR COVERAGE LAPSED OR THE DATE GRANTOR FAILED TO PROVIDE PROOF
OF COVERAGE.

THE COVERAGE PURCHASED BY BENEFICIARY MAY BE CONSIDERABLY MORE EXPENSIVE THAN
INSURANCE GRANTOR CAN OBTAIN ON ITS OWN AND MAY NOT SATISFY ANY NEED FOR
PROPERTY DAMAGE COVERAGE OR MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED
BY APPLICABLE LAW.

Section 10.2 Statute of Frauds (ORS 41.580). UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY BENEFICIARY CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE GRANTOR’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND
BE SIGNED BY BENEFICIARY TO BE ENFORCEABLE.

Section 10.3 Land Use Warnings. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE
PERSON TRANSFERRING FEE TITLE SHOULD INQUIRE ABOUT THE PERSON’S RIGHTS, IF ANY,
UNDER ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER
424, OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009,
AND SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010. THIS INSTRUMENT DOES NOT ALLOW
USE OF THE PROPERTY DESCRIBED IN THIS INSTRUMENT IN VIOLATION OF APPLICABLE LAND
USE LAWS AND REGULATIONS. BEFORE SIGNING OR ACCEPTING THIS INSTRUMENT, THE
PERSON ACQUIRING FEE TITLE TO THE PROPERTY SHOULD CHECK WITH THE APPROPRIATE
CITY OR COUNTY PLANNING DEPARTMENT TO VERIFY THAT THE UNIT OF LAND BEING
TRANSFERRED IS A LAWFULLY ESTABLISHED LOT OR PARCEL, AS DEFINED IN ORS 92.010 OR
215.010, TO VERIFY THE APPROVED USES OF THE LOT OR PARCEL, TO DETERMINE ANY
LIMITS ON LAWSUITS AGAINST FARMING OR FOREST PRACTICES, AS DEFINED IN ORS
30.930, AND TO INQUIRE ABOUT THE RIGHTS OF NEIGHBORING PROPERTY OWNERS, IF ANY,
ORS 195.300, 195.301 AND 195.305 TO 195.336 AND SECTIONS 5 TO 11, CHAPTER 424,
OREGON LAWS 2007, SECTIONS 2 TO 9 AND 17, CHAPTER 855, OREGON LAWS 2009, AND
SECTIONS 2 TO 7, CHAPTER 8, OREGON LAWS 2010.

Section 10.4 Commercial Property. Grantor warrants that this Deed of Trust is
not and will at all times continue not to be a residential trust deed as that
term is defined in ORS 86.705(5), or any successor to such provision. This Deed
of Trust secures an obligation incurred exclusively for commercial, business or
investment purposes.

 

19



--------------------------------------------------------------------------------

Section 10.5 Attorneys’ Fees. Grantor hereby agrees that in the event of any
litigation related to this Deed of Trust or any other agreement between Grantor
and Beneficiary, Grantor shall pay any of Beneficiary’s reasonable attorneys’
fees incurred at trial, on petition for review, in arbitration and in mediation
proceedings and in connection with the negotiation, compromise or settlement of
the Secured Obligations and any proceedings for relief in bankruptcy. Grantor
shall additionally be responsible, without limitation, for the cost of searching
records, obtaining title reports, surveyor’s reports, engineering and
environmental reports, attorneys’ opinion, title insurance policies, appraisals,
expert witness fees and fees for the Trustee.

ARTICLE 11

SURETYSHIP WAIVERS AND ACKNOWLEDGEMENTS

Section 11.1 Grantor acknowledges that the security interests granted pursuant
to this Deed of Trust are being given to secure, among other things, Borrowers’
obligations under the Credit Agreement and the other Loan Documents and that, as
a result, Grantor may have rights as a surety or a guarantor under New York
and/or Oregon law. Grantor is willing to waive such rights. Grantor acknowledges
that is has executed and delivered this Deed of Trust with the intent of
subjecting its interests in the Trust Property to the lien of this Deed of Trust
as security for the Secured Obligations in order to induce Beneficiary and the
other members of the Lender Group to enter into the Credit Agreement and the
other Loan Documents and to induce the Lender Group to make financial
accommodations to Borrowers as provided for in the Credit Agreement and the
other Loan Documents, and Grantor hereby agrees, to the fullest extent permitted
by law, not to assert or take advantage of:

(a) Any right to require Beneficiary to proceed against Borrowers or any other
Person, or to proceed against or exhaust any other security held by Beneficiary
(and not secured by this Deed of Trust) at any time, or to pursue any other
remedy in Beneficiary’s power before exercising any right or remedy under this
Deed of Trust.

(b) Any defense (other than payment in full of the Secured Obligations and
termination of the Commitments) that may arise by reason of:

(i) The release, suspension, discharge or impairment of any of Beneficiary’s
rights against Borrowers or any other Person against whom Beneficiary might
assert a claim, whether such release, suspension, discharge or impairment is
explicit, tacit or inadvertent; or

(ii) Beneficiary’s failure to pursue any other remedies available to Beneficiary
that would reduce the burden of the Secured Obligations secured hereby on
Borrowers’ interests in the Trust Property; or

(iii) Any extension of the time for the payment or performance of any Borrowers’
obligations under the Credit Agreement or any of the other Loan Documents; or

(iv) The incapacity or lack of authority of Borrowers or any other Person or
Persons; or

 

20



--------------------------------------------------------------------------------

(v) The failure of Beneficiary to file or enforce a claim against the estate (in
either administration, bankruptcy or any other proceedings) of Borrowers or any
other Person or Persons.

(c) Demand, protest and notice of any kind, including, without limitation, the
following notices:

(i) Notice of the evidence, creation or incurring of any new or additional
indebtedness or obligation; or

(ii) Notice of any action or non-action on the part of any Borrowers or
Beneficiary in connection with any obligation or evidence of the Secured
Obligations; or

(iii) Notice of payment or non-payment by Borrowers of the Secured Obligations.

(d) Any right to assert against Beneficiary any defense arising by reason of any
claim or defense based upon an election of remedies by Beneficiary to foreclose,
either by judicial foreclosure or by exercise of the power of sale, this Deed of
Trust, which in any manner impairs, reduces, releases, destroys or extinguishes
Grantor’s subrogation rights, rights to proceed against Borrowers for
reimbursement, or any other rights of Grantor to proceed against any other
person or security. Grantor waives all rights and defenses to enforcement of all
or any part of the Secured Obligations which defenses are based on an election
of remedies by Beneficiary, even though the election of remedies, such as
non-judicial foreclosure with respect to this Deed of Trust, may destroy
Grantor’s rights of subrogation and reimbursement against Borrowers or any other
Person by operation of any applicable law. Grantor makes this waiver with full
knowledge that if Beneficiary (i) waives a deficiency judgment in a judicial
foreclosure, or (ii) exercises the power of sale under this Deed of Trust, any
action by Grantor against any Borrower to obtain reimbursement of any amount
paid by Grantor hereunder may be barred by reason of (x) Beneficiary’s waiver of
such deficiency in a judicial foreclosure or (y) Beneficiary’s exercise of such
power of sale under the provisions of applicable law which provides that no
judgment shall be rendered for any deficiency upon a note secured by a Deed of
Trust upon real property in any case in which the real property has been sold by
the trustee under the power of sale contained in the Deed of Trust. Grantor
understands that absent the waiver set forth herein, Grantor may have a defense
to its obligations hereunder with respect to a deficiency following a
non-judicial foreclosure or a judicial foreclosure in which the Beneficiary
waived its right to a deficiency judgment against Borrowers and that by granting
this waiver, Grantor is waiving this defense which Grantor would have against
Beneficiary. Grantor further waives any and all rights and defenses that Grantor
may have because Borrowers’ debt is secured by real property; this means, among
other things, that: (1) Beneficiary may collect from Grantor without first
foreclosing on any real or personal property collateral pledged by Borrowers;
(2) if Beneficiary forecloses on any real property collateral pledged by
Borrowers, then (A) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price, and (B) Beneficiary may collect from Grantor
even if Beneficiary, by foreclosing on the real property collateral, has
destroyed any right Grantor may have to collect from Borrowers. The foregoing
sentence is an unconditional and irrevocable waiver of any rights and defenses
Grantor may have because the Secured Obligations are secured by real property.

 

21



--------------------------------------------------------------------------------

(e) Any rights arising because of Borrowers’ payment or satisfaction of the
Secured Obligations secured hereby (i) against any other obligor, by way of
subrogation to the rights of Beneficiary or otherwise, or (ii) against any other
guarantor or any other Person obligated to pay any of the Secured Obligations
secured hereby, by way of contribution or reimbursement or otherwise.

(f) Any duty on the part of Beneficiary to disclose to Grantor any default by
Borrowers under the Credit Agreement and/or the other Loan Documents.

(g) Any duty on the part of Beneficiary to disclose to Grantor facts Beneficiary
may now know or may hereafter know about Borrowers or any successors in interest
(if any) regardless of whether Beneficiary (i) has reason to believe that any
such facts materially increase the risk beyond the risk which Grantor intends to
assume by executing this Deed of Trust, (ii) has reason to believe that these
facts are unknown to Grantor, or (iii) has a reasonable opportunity to
communicate such facts to Grantor, it being understood and agreed that Grantor
is fully responsible for being and keeping informed of the financial condition
of Borrowers and of all circumstances bearing on the risk of non-payment of any
indebtedness that is secured hereby.

(h) Any right to object to the release of any portions of the Trust Property
from the lien of this Deed of Trust notwithstanding the fact that such releases
may be made without Beneficiary having received any or adequate consideration
therefor.

(i) Grantor further agrees that with respect to any obligation secured hereby
Beneficiary may, in such manner and upon such terms and at such times as
Beneficiary deems best and without demand or notice to or consent of Grantor
(i) release any Person now or hereafter liable for the performance of any such
obligation, (ii) extend the time for the performance of any such obligation,
(iii) accept additional security therefor, and (iv) alter, substitute or release
any property securing such performance.

Section 11.2 Section 2.15 of the Credit Agreement is hereby incorporated by
reference as if set forth in its entirety herein.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

GRANTOR:

    ERICKSON AIR-CRANE INCORPORATED     By:  

/s/ Edward T. Rizzuti

    Name:   Edward T. Rizzuti     Its:   Vice President, General Counsel and
Corporate Secretary

 

STATE OF OREGON    )       )    ss. COUNTY OF MULTNOMAH    )   

This instrument was acknowledged before me on June 13, 2013, by Edward T.
Rizzuti, as Vice President, General Counsel and Corporate Secretary of ERICKSON
AIR-CRANE INCORPORATED, a Delaware corporation, on behalf of the corporation.

 

WITNESS my hand and official seal.

/s/ Laura Bennett

Notary Public for the State of Oregon My Commission Expires: August 19, 2016

[SIGNATURE PAGE TO LINE OF CREDIT DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING]



--------------------------------------------------------------------------------

Exhibit A

Legal Description of the Land

Real property in the City of Central Point, County of Jackson, State of Oregon,
described as follows:

PARCEL 1:

COMMENCING AT A BRASS CAPPED MONUMENT MARKING THE SOUTHWEST CORNER OF SECTION
28, TOWNSHIP 36 SOUTH, RANGE 2 WEST OF THE WILLAMETTE MERIDIAN IN JACKSON
COUNTY, OREGON; THENCE NORTH 89° 55’ 46” EAST (RECORD EAST) ALONG THE SOUTH LINE
OF SAID SECTION, 1892.41 FEET; THENCE NORTH 0° 04’ 14” WEST (RECORD NORTH, 20.00
FEET) TO A 5/8 INCH IRON PIN ON THE NORTH RIGHT OF WAY LINE OF WILLOW SPRINGS
ROAD AND THE EASTERLY RIGHT OF WAY OF CENTRAL OREGON PACIFIC RAILROAD, (FORMERLY
SOUTHERN PACIFIC RAILROAD); THENCE NORTH 35° 07’ 56” WEST (RECORD NORTH 35° 03’
38” WEST) 10.16 FEET TO A POINT WHICH BEARS NORTH 89° 52’ 00” WEST, 0.15 FEET OF
A CYCLONE FENCE CORNER AND LINE DESCRIBED IN DOCUMENT NO. 94-35218, OFFICIAL
RECORDS OF JACKSON COUNTY, OREGON AND THE POINT OF BEGINNING; THENCE SOUTH 89”
52’ 00” EAST, ALONG SAID LINE BEING THE NORTH RIGHT OF WAY LINE OF SAID ROAD,
0.15 FEET TO SAID FENCE CORNER; THENCE CONTINUING SOUTH 89° 52’ 00” EAST, ALONG
SAID LINE 481.36 FEET; THENCE NORTH 89° 23’ 47” EAST, ALONG SAID LINE, 85.83
FEET; THENCE SOUTH 88° 49’ 25” EAST, ALONG SAID LINE AND ITS EXTENSION, 36.20
FEET TO A POINT ON THE EAST LINE OF THE PARCEL DESCRIBED IN DOCUMENT NO.
93-00709 OF SAID OFFICIAL RECORDS, SAID POINT BEARS NORTH 0° 13’ 22” WEST
(RECORD NORTH 0° 09’ 04” WEST) 6.60 FEET OF A TACK AND BRASS WASHER SET ON TOP
OF AN 8 INCH X 8 INCH WOOD FENCE POST; THENCE NORTH 0° 13’ 22” WEST (RECORD
NORTH 0° 09’ 04’ WEST) ALONG SAID EAST LINE OF SAID PARCEL, 417.45 FEET TO A
POINT WHICH BEARS SOUTH 16° 10’ 38” WEST (RECORD NORTH 16° 02’ 05” EAST) 0.26
FEET OF THE CENTER OF A 12 INCH DIAMETER BROKEN OFF UTILITY POLE; THENCE NORTH
81° 23’ 36” WEST (RECORD NORTH 81° 19’ 18” WEST) ALONG THE NORTH LINE OF SAID
PARCEL, 1013.05 FEET TO A 5/8 INCH IRON PIN ON SAID EASTERLY RIGHT OF WAY OF THE
CENTRAL OREGON PACIFIC RAILROAD, BEING 100.00 FEET EASTERLY, MEASURED AT RIGHT
ANGLES OF THE CENTERLINE OF THE MAIN LINE TRACT; THENCE SOUTH 35° 07’ 56” EAST
(RECORD SOUTH 35° 03’ 38” EAST) ALONG SAID EASTERLY RIGHT OF WAY PARALLEL WITH
SAID CENTERLINE ALSO BEING THE WESTERLY LINE OF SAID PARCEL, 694.63 FEET TO THE
POINT OF BEGINNING.

PARCEL 2:

PARCEL 1 OF PARTITION PLAT NO. P-120-1990 OF THE RECORDS OF PARTITION PLATS OF
JACKSON COUNTY, OREGON, INDEX VOLUME 1, PAGE 120, JACKSON COUNTY SURVEYOR’S FILE
NO. 12259.

LESS AND EXCEPTING THE FOLLOWING DESCRIBED TRACT: COMMENCING AT A 5/8” IRON PIN
ON THE EASTERLY LINE OF PARCEL 1 OF PARTITION PLAT NO. P-120-1990 OF THE RECORDS
Of PARTITION PLATS OF JACKSON COUNTY, OREGON, INDEX VOLUME 1, PAGE 120, JACKSON
COUNTY SURVEYOR’S FILE NO. 12259, LOCATED IN THE NORTHWEST AND THE NORTHEAST
QUARTERS OF SECTION 23 AND THE SOUTHEAST QUARTER OF SECTION 14, TOWNSHIP 36
SOUTH, RANGE 2 WEST OF THE WILLAMETTE MERIDIAN, SAID



--------------------------------------------------------------------------------

COUNTY AND STATE; THENCE SOUTH 23° 46’ 14” EAST, ALONG SAID EASTERLY LINE,
756.69 FEET, TO THE NORTHERLY LINE OF THAT RAILROAD RIGHT OF WAY DESCRIBED IN
VOLUME 353, PAGE 94 Of THE DEED RECORDS OF SAID COUNTY AND STATE; THENCE SOUTH
79° 44’ 52” WEST, ALONG SAID RIGHT Of WAY, 312.28 FEET, TO A 5/8” IRON PIN
MONUMENT, BEING THE POINT OF BEGINNING; THENCE SOUTH 78° 22’ 16” WEST, LEAVING
SAID RIGHT OF WAY LINE, 12.67 FEET, TO A 5/8” IRON PIN ON THE SOUTHERLY LINE OF
SAID PARCEL 1; THENCE NORTH 9° 58’ 40” WEST, ALONG SAID SOUTHERLY LINE AND AN
EXTENSION THEREOF, 10.30 FEET, TO SAID NORTHERLY RIGHT OF WAY LINE; THENCE NORTH
79° 44’ 52” EAST, ALONG SAID RIGHT OF WAY LINE, 12.62 FEET, TO A 5/8” IRON PIN;
THENCE SOUTH 10° 15’ 08” EAST, ALONG SAID RIGHT OF WAY LINE, 10.00 FEET, TO THE
POINT OF BEGINNING.

TOGETHER WITH THE FOLLOWING DESCRIBED TRACT: BEGINNING AT A 5/8” IRON PIN,
MONUMENTING THE NORTHWEST CORNER OF PARCEL 1 OF PARTITION PLAT NO. P-120-1990 OF
THE RECORDS OF PARTITION PLATS OF JACKSON COUNTY, OREGON, INDEX VOLUME 1, PAGE
120, JACKSON COUNTY SURVEYOR’S FILE NO. 12259, LOCATED IN THE NORTHWEST QUARTER
AND THE NORTHEAST QUARTER OF SECTION 23 AND THE SOUTHEAST QUARTER OF SECTION 14,
TOWNSHIP 36 SOUTH, RANGE 2 WEST OF THE WILLAMETTE MERIDIAN, JACKSON COUNTY,
OREGON; THENCE WESTERLY ALONG THE NORTH LINE OF PARCEL 2 OF SAID PARTITION PLAT,
ALONG THE ARC OF A CURVE TO THE RIGHT HAVING A RADIUS OF 5770.00 FEET, A CENTRAL
ANGLE OF 0° 51’ 13”, A LENGTH OF 85.97 FEET AND A LONG CHORD BEARING AND
DISTANCE OF (SOUTH 77° 52’ 47” WEST, 85.97 FEET); THENCE SOUTH 78° 18’ 24” WEST,
ALONG SAID NORTH LINE, 661.02 FEET, TO A 5/8” IRON PIN MONUMENT; THENCE SOUTH
11° 41’ 36” EAST, LEAVING SAID NORTH LINE, 1157.66 FEET, TO A 5/8” IRON PIN
MONUMENT ON THE NORTH LINE OF THAT RAILROAD RIGHT OF WAY DESCRIBED IN VOLUME
353, PAGE 94 OF THE RECORDS OF JACKSON COUNTY, OREGON; THENCE NORTH 79° 44’ 52”
EAST, ALONG SAID NORTH RIGHT OF WAY LINE, 747.30 FEET, TO THE WEST LINE OF SAID
PARCEL 1; THENCE NORTH 11° 41’ 49” WEST, ALONG THE WEST LINE OF SAID PARCEL 1,
1177.10 FEET, TO THE POINT OF BEGINNING.

EXCEPTING THEREFROM THAT PORTION CONVEYED TO JACKSON COUNTY, BY DOCUMENT NO.
99-14701, OFFICIAL RECORDS OF JACKSON COUNTY, OREGON.

NOTE: This legal description was created prior to January 1, 2008.

Tax Parcel Number: 1-018858-2, 3-014105-1 and 1-079606-6



--------------------------------------------------------------------------------

Exhibit B

Permitted Liens

 

1. These premises are situated in the Rogue River Valley Irrigation District,
and subject to the levies and assessments thereof, water and irrigation rights,
easements for ditches and canals and regulations concerning the same.

NOTE: Pursuant to an instrument recorded July 28, 2005 as Document
No. 2005-059078 the herein described land is no longer subject to levies and
assessments imposed by said District.

 

2. The Land does not include any improvement(s) located on the Land which is
described or defined as a mobile home (manufactured housing unit) under the
provisions of State Law and is subject to registration.

 

3. Easement, including terms and provisions contained therein:

Recording Information: Volume 183, Page 108, Deed Records

In Favor of: Postal Telegraph Cable Co.

For: telephone, telegraph, and communication lines

 

4. Easement, including terms and provisions contained therein:

Recording Information: 94-35218, Official Records

In Favor of: Jackson County

For: right of way purposes

 

5. Easement, including terms and provisions contained therein:

Recording Information: 95-01305, Official Records

For: utility purposes

 

6. Easement, including terms and provisions contained therein:

Recording Information: 95-01749, Official Records

In Favor of: Pacificorp dba Pacific Power and Light Company

For: transmission and distribution of electricity

 

7. Easement, including terms and provisions contained therein:

Recording Information: October 02, 2003 as Document No. 03-67805

In Favor of: PacifiCorp, an Oregon corporation its successors and assigns

For: transmission and distribution of electricity

 

8. Equitable Servitude and Easement, including terms and provisions contained
therein:

Recording Information: October 23, 2003 as Document No. 03-73047

In Favor of: State of Oregon

 

 

 

9. Regulations, levies, liens, assessments, rights of way and easements of Rogue
Valley Sewer Services.

 

10. The Land lies within the White City Urban Renewal Area and is subject to the
terms and provisions thereof.

 

11. Easement, including terms and provisions contained therein:

Recording lnformation: Volume 324, Pages 241, Jackson County, Oregon, Deed
Records

For: trunk line sewer

 

12. Covenants, conditions, restrictions and/or easements; but deleting any
covenant, condition or restriction indicating a preference, limitation or
discrimination based on race, color, religion, sex, handicap, family status, or
national origin to the extent such covenants, conditions or restrictions violate
Title 42, Section 3604(c), of the United States Codes:

Recording Information: Volume 324, Pages 241, Deed Records

Modification and/or amendment by instrument:

Recording Information: Volume 445, Pages 65, Deed Records, and as Document Nos.
68-03280; 68-11766 and 92-02104, Official Records

 

 



--------------------------------------------------------------------------------

13. A permanent right of way and easement, including terms and provisions
contained therein:

Recording Information: 70-02386, Official Records

In Favor of: Bear Creek Valley Sanitary Authority

For: construct, reconstruct operate, repair and maintain sewer lines

 

14. A permanent right of way and easement, including terms and provisions
contained therein:

Recording Information: 70-12501, Official Records

In Favor of: Bear Creek Valley Sanitary Authority

For: construct, reconstruct operate, repair and maintain sewer lines

Affects: 20 feet adjacent to and parallel with Kirtland Road

 

15. Easement as shown on the Partition Plat No. P-120-1990 recorded October 30,
1990

For: public utility

Affects:: 20 feet adjacent to and parallel with Antelope Road

 

16. Easement, including terms and provisions contained therein:

Recording Information: 91-01158, Official Records

For: 30 foot wide roadway

 

17. Easement, including terms and provisions contained therein:

Recording Information: 93-10763, Official Records

For: 25 foot wide public utility

 

18. Building Site Improvement Agreement with Jackson County, including terms and
provisions thereof.

Recorded: 96-40700, Official Records

 

19. Easement, including terms and provisions contained therein:

Recording Information: 98-13250, Official Records

In Favor of: Bear Creek Valley Sanitary Authority

For: sanitary sewer line purposes

 

 

 

20. Building Site Improvement Agreement, including terms and provisions thereof.

Recorded: 02-09899, Official Records

 

21. Easement, including terms and provisions contained therein:

Recording Information: 02-29785, Official Records

In Favor of: City of Medford

For: water mains

 

22. Easement, including terms and provisions contained therein:

Recording Information: 02-43294, Official Records

In Favor of: Pacificorp dba Pacific Power and Light, Company

For: transmission and distribution of electricity

 

23. Easement, including terms and provisions contained therein:

Recording Information: 2004-003649, Official Records

In Favor of: City of Medford

For: waterline

 

 